COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       RSS MSBAM2014C17-TX HAH, LLC v. Houston Airport Hospitality
                           LP, Pacifica Host, Inc. and Pacifica Harbor View Two, L.P.

Appellate case number:     01-21-00042-CV

Trial court case number: 2018-06512

Trial court:               133rd District Court of Harris County

         Appellant, RSS MSBAM2014C17-TX HAH, LLC, has filed motions requesting that our
Court (1) abate this appeal and remand to the trial court to issue findings of fact and conclusions
of law; and (2) allow appellant to file an amended appellant’s brief within 30 days of the trial court
filing its findings of fact and conclusions of law. Upon consideration of the motions and appellees’
responses thereto, the motions are GRANTED.
        We abate the appeal and remand for the trial court to enter written findings of fact and
conclusions of law. The trial court shall make the appropriate findings and conclusions and shall
cause them to be filed with the trial court clerk within 30 days of the date of this order. We further
order the trial court clerk to file a supplemental clerk’s record containing the trial court’s findings
of fact and conclusions of law with this Court within 40 days of the date of this order.
       Appellant shall file an amended brief within 30 days after the supplemental clerk’s record
containing the findings of fact and conclusions of law is filed in this Court. Appellee’s brief shall
be due 30 days after appellant’s amended brief is filed.
       This appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_____
                                Acting individually


Date: ____September 21, 2021____